Citation Nr: 1636205	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected enlarged prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from January 1977 to August 1988, September 2002 to September 2004, and October 2008 to October 2011, with additional service in the Army Reserve.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in March 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Prostate cancer was not manifest in active service; the Veteran's current prostate cancer is not otherwise etiologically related to his active service and was not caused or permanently made worse by his service-connected enlarged prostate.  Prostate cancer was not shown within 1 year following separation from any period of service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Available service treatment records (STRs) are associated with claims file.  To the extent STRs may be unavailable, as discussed below, the absence of these records is non-prejudicial in the instant case.  In any event, the RO performed a comprehensive search, informed the Veteran of the inability to obtain all STRs, and requested he submit any in his possession.  See generally Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his service connection claim.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, as noted above, the instant appeal has been previously remanded for further development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including prostate cancer, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 11113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends his prostate cancer is related to his active military service.  Specifically, he asserts that elevated levels of prostate-specific antigens (PSAs) in service, as well as a documented enlarged prostate during service, constitute early signs or symptoms of prostate cancer, which may have been detected had proper tests been conducted.  However, while there is medical evidence showing a current diagnosis of prostate cancer, to the extent elevated PSA levels and an enlarged prostate may constitute early symptoms of prostate cancer, an assertion which the medical evidence of record refutes, prostate cancer is nevertheless not considered a "chronic condition" under 38 C.F.R. § 3.309 (a).  Therefore, service connection cannot be granted on a presumptive basis or based on continuity of symptomatology alone.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, complete STRs from the Veteran's periods of active service may not be available for review.  However, the Veteran does not assert, nor does the available record suggest, that he was diagnosed with prostate cancer during his period(s) of active service.  Further, the Board has previously found his assertions of elevated PSA levels in service are credible.  See April 2010 Board remand.  Furthermore, the available records support a finding of an enlarged prostate during service.  As the Veteran's asserted in-service diagnoses and symptomatology have been conceded in his favor, there is no prejudice in the Board proceeding without complete STRs.  As this evidence does not indicate the Veteran was diagnosed with prostate cancer during service, the Board finds the Veteran's disability did not manifest during his period of active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303 (d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has not submitted a competent medical opinion linking his currently diagnosed prostate cancer to his period(s) of active service or to his service-connected enlarged prostate.  However, he has been provided two VA examinations in conjunction with his claim.  A July 2007 VA examination report indicates the examiner reviewed the Veteran's medical records, noting elevated PSA levels in 2007 and a prostate biopsy in May 2007 which revealed a Gleason grade 6 cancer of the right lobe of the prostate.  He was noted to be asymptomatic and was not then receiving treatment.  The VA examiner opined that the Veteran's prostate cancer was not caused by or related to his enlarged prostate, or benign prostatic hyperplasia (BPH), as BPH is not believed to be a risk factor for the development of prostate cancer, as it tends to occur in the central portion or transitional zone of the prostate, whereas prostate cancer tends to occur in the more peripheral portion of the prostate, either in the right or left lobe.  The VA examiner noted that the use or consumption of animal fat and red meat, as well as being over 40 years of age, are considered risk factors for prostate cancer.

An addendum VA opinion was obtained in January 2012, during which the VA examiner reviewed the claims file, including STRs.  The VA examiner noted the Veteran was diagnosed with an episode of prostatitis in September 1984, a symmetrically enlarged prostate in March 2000, and an enlarged smooth prostate without nodules in December 2004.  The examiner noted that these conditions may cause elevations in PSA levels without prostate cancer.  The VA examiner also noted fluctuations in the Veteran's PSA levels, and noted that while elevations in PSA are indicative of prostate cancer, fluctuations are non-specific and likely due to the other conditions noted above.  Finally, the VA examiner noted that there is no "cause and effect" relationship between prostatitis and prostate cancer per medical literature.

The Board acknowledges the Veteran's assertions that in-service findings of elevated PSA levels and an enlarged prostate were early indications of prostate cancer, which would have been diagnosed had proper tests then been conducted.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to the Veteran's assertions of the etiology of his disease.

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed prostate cancer is etiologically related to his active service or to his service-connected enlarged prostate.  Despite being provided multiple opportunities to submit a positive nexus opinion from a medical professional, he has not done so.  Two VA examiners have rendered negative etiological opinions, explicitly finding that the Veteran's fluctuating PSA levels and enlarged prostate are unrelated to his prostate cancer. 

It appears that the prostate cancer was not manifested within 1 year of separation from the service ending in September 2004, and was present prior to entering the last period of service.  There is no showing that the cancer advanced or was permanently made worse by the last period of service.

As such, the prostate cancer was not incurred in service, may not be presumed to have been incurred in service, was not aggravated by any period of service and is unrelated to any service connected disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for prostate cancer is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


